—Determination by respondent Board of Standards and Appeals of the City of New York, dated December 12, 1995, which, after a hearing, granted a zoning variance to respondent Congregation for the purpose of constructing a synagogue, unanimously confirmed, the petition denied and the proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Salvador Collazo, J.], entered on or about June 21, 1996), dismissed, without costs.
Since a zoning board’s determination may not be set aside unless the record reveals illegality, arbitrariness, or an abuse of discretion (Matter of Sasso v Osgood, 86 NY2d 374; Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344, 350-351; Matter of Fuhst v Foley, 45 NY2d 441, 444), and since there is substantial evidence to support the findings of fact made by respondent Board of Standards and Appeals pursuant to New York City Zoning Resolution § 73-21, the determination must be confirmed. We have considered petitioner’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.